On Rehearing.
In their motion for rehearing the appel-lees Davis and Younger vigorously attack our holding that the commissioners’ court of Galveston county had authority to relinquish the public rights in the street and parkway in question on two grounds : First, it is insisted that article 7227, Vernon’s Ann.Civ.St., pursuant to which the commissioners’ court passed its order, is invalid because the powers sought to be conferred upon commissioners’ courts by the Legislature in the enactment of the statute are not within the purview of the powers granted by the Constitution to commissioners’ courts.
We fully recognize the rule contended for by appellees to the effect that commissioners’ courts have no powers except those conferred by the Constitution and statutes, Edwards County v. Jennings (Tex.Civ.App.) 33 S.W. 585; and that statutes attempting to confer powers or duties upon commissioners’ courts are invalid unless they fall within the boundaries of the power which the Constitution has created. Sun Vapor Electric Light Co. v. Keenan, 88 Tex. 197, 30 S.W. 868; Ranken v. McCallum, 25 Tex.Civ.App. 83, 60 S.W. 975. But the statute here in question does fall clearly within the powers conferred upon commissioners’ courts by the Constitution. The Constitution, art. 5, § 18, confers upon the commissioners’ court the power to “exercise such powers and jurisdiction over all county business, as is conferred by this Constitution and the laws of the State, or as may be hereafter prescribed.” Among the powers conferred upon the commissioners’ court are those relating to the laying out, designating and abandoning of highways and of the levying, assessing, and equalizing of taxes. The act in question simply empowers the commissioners’ court to authorize the rescinding of the dedications of plats not in incorporated cites or towns and throwing such subdivisions back into acreage. It is a matter of common knowledge, for instance, *1074that in this section of Texas, as an incident of the oil boom of 1900 and shortly thereafter, numbers of proposed towns were platted and laid out, and that many subdivisions which were platted with lots and blocks were never actually used for town purposes, or, having been once so used during a “boom,” were partly or wholly abandoned. The existence of such platted dedications presented a serious problem of taxation to the commissioners’ courts and the tax assessors and collectors of many counties because of the difficulty in assessing cheap lands which had been platted into such subdivisions. And, further, the streets and other portions dedicated to public use had thereby been removed from taxation. It may well be that practical necessity made it necessary that some expeditious means be provided for canceling such subdivisions and that the statute in question was enacted in response to such need. We have no doubt whatever that the act empowering the commissioners’ court to authorize the canceling of such subdivisions in the manner prescribed is well within the constitutional grant of power conferring upon the commissioners’ court jurisdiction over county business. See McLennan County v. Taylor (Tex.Civ.App.) 96 S.W.(2d) 997.
But it is further contended that the act itself did not empower the commissioners’ court to cancel that portion of the subdivision in question which had been platted and dedicated as a parkway. In that connection the appellees direct our attention to the fact that in 1935 the Legislature did pass an act amendatory of article 6078, R.C.S., and being article 6078a, Vernon’s Ann.Civ.St., which confers upon commissioners’ courts the right to discontinue public parks. And they insist that because the earlier act did not in terms confer such power that the commissioners’ court of Galveston county acted beyond the scope of its power in the instant case. Such contention overlooks the fact that what the commissioners’ court of Galveston county did was not to cancel a park dedication. Instead the order authorized the canceling of the portion of a subdivision platted into lots and blocks. The fact that within the affected portion there was a portion of a parkway was immaterial. There is nothing in the original act to indicate that the Legislature intended to restrict the powers of the commissioners’ courts to cancel such subdivisions to only such subdivisions or portions of subdivisions as did not contain platted parks or parkways.
The appellees have also filed a motion requesting us to certify to the Supreme Court the question of the validity and scope of the statute in question. This we do not do for the reason that we have no doubt of the correctness of our holding.
The motion for rehearing and the motion to certify are overruled.